          CASE 0:20-cv-01577-SRN-TNL Doc. 57 Filed 03/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA




 Kaarin Nelson Schaffer,                              Case No: 20-CV-01577 (SRN/TNL)
 as Trustee for the Next of Kin
 of GEORGE P. FLOYD, JR.,
 Deceased,

               Plaintiff,

    vs.
                                                                ORDER
 Derek Chauvin, in his individual capacity
 as a Minneapolis police officer; Tou Thao,
 in his individual capacity as a Minneapolis
 police officer; Thomas Lane, in his
 individual capacity as a Minneapolis police
 officer; J. Alexander Kueng, in his
 individual capacity as a Minneapolis police
 officer; and the City of Minneapolis,

               Defendants.




      The above matter came before the above Court upon Motion by Defendants in this

case. Oral argument was heard on March 19, 2021.


      Based upon all of the files, records and proceedings herein, and being fully advised

on the premises.


      IT IS HEREBY ORDERED:

                                           1
        CASE 0:20-cv-01577-SRN-TNL Doc. 57 Filed 03/04/21 Page 2 of 2




      The current Stay in the proceedings subject to limited discovery, Document Number

51 is hereby extended Motion as follows:


          1. Through completion of the pending criminal cases in Hennepin County

      District Court against all of the Defendants in this proceeding.

          2. The parties shall report to the Court on or before August 1, 2021 regarding

      the status of the pending criminal proceeding, and the Court may then reconsider

      this ruling, in whole or in part, depending upon developments in the criminal

      proceedings.

                                     THE COURT:



Dated _____________, 2021         By: ______________________________

                                THE HONORABLE SUSAN RICHARD NELSON
                                JUDGE, U.S. DISTRICT COURT




                                            2
